Citation Nr: 1401791	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2. Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for left thigh paresthesia. 

4.  Entitlement to service connection for skin condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to November 1986 and from August 1987 to March 2009. 

These matters come on appeal to the Board of Veteran's Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO).  

The issue of entitlement to service connection for skin disorder, low back disorder and left thigh paresthesia are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence shows that the Veteran's current diagnosis of hypertension is related to the elevated blood pressure readings first recorded during his period of service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including hypertension), although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Here, the Veteran seeks entitlement to service connection for hypertension.  He asserts that his current diagnosis of hypertension is related to his history of elevated blood pressure readings first observed during his period of service.  

For VA purposes, "hypertension" means diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of fewer than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, both a January 2011 VA medical opinion report as well as VA treatment records reflect a current diagnosis of hypertension.  VA treatment records dated in August 2009 show that the Veteran was diagnosed with hypertension based on elevated blood pressure readings (BPRs), and after a 16 day blood pressure check in October 2009, a diagnosis of hypertension was confirmed and medication was prescribed.  The January 2011 VA report confirmed a diagnosis of hypertension based on a review of the medical evidence.  There is clear evidence of a current diagnosis of hypertension, and element (1) has been satisfied. 

With respect to element (2), the in-service injury or disease, the service treatment records reflect several incidents of elevated BPRs during the Veteran's period of service.  See service treatment notes dated in March 2006 (elevated BPRs were noted, and five day blood pressure check was recommended, but a finding of hypertension was not shown), and October 2008 pre-discharge VA examination (BPRs of 134/92; 146/96; 152/98).  However, there is no diagnosis of hypertension in service.  

The medical evidence of record does not reflect a diagnosis of hypertension for VA purposes during the Veteran's period of service or prior to August 2009, which comes six months after the Veteran's separation from service.  None of the service treatment records reflects a diagnosis of hypertension or demonstrates that the Veteran had clinical findings of hypertension taken at least two or three times on three separate days as required by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1).  

Moreover, while the Veteran does receive treatment for his current hypertension, and the medical evidence fails to demonstrate clinical findings of hypertension manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002); see also 38 C.F.R. § 4.104, Diagnostic Code 7101 ( a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control).  

Pertinently, service and VA treatment records fail to reflect medical findings of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or even a history of diastolic pressure predominantly 100.  See 38 C.F.R. § 4.104.  The Veteran has been prescribed medication to treat his hypertension, but historically, his diastolic pressure has been predominantly below 100 and his systolic pressure has been predominantly below 160.  Service connection for hypertension based on the chronic presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002); see also 38 C.F.R. § 4.104, Diagnostic Code 7101. 

With respect to element (3), a nexus or relationship between the Veteran's current hypertension and his elevated BPRs in service, the record lacks any adequate medical opinion on that question.  In the January 2011 VA examination report, the VA examiner failed to provide an adequate medical opinion regarding the etiology of the Veteran's hypertension.  Although the January 2011 VA examiner considered the Veteran's inservice history of elevated blood pressure readings as well as those recorded immediately after his separation from service, the VA examiner failed to consider the VA treatment records that show the Veteran had consistent elevated blood pressure readings within six months of his separation from service to support a diagnosis of hypertension.  It does not appear that the January 2011 VA examiner reviewed all the pertinent medical evidence of record, and as such, the Board finds that report is inadequate for VA adjudication purposes of the Veteran's hypertension claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Consequently, there is no medical opinion in support of the Veteran's claim and there is no medical opinion in opposition to the Veteran's claim. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);see also Savage, 10 Vet. App. at 495-97.   Hypertension is one of the chronic diseases listed under 38 C.F.R. § 3.309.  Although the medical evidence fails to demonstrate that the Veteran's hypertension manifested to a compensable degree with in the first year after separation, that evidence does support a continuity of the Veteran's symptoms (elevated blood pressure) that eventually led to his diagnosis of hypertension in August 2009, only six months after the Veteran's separation from service.  

In this regard, the Board observes that the Veteran's service treatment records clearly demonstrate findings of elevated BPRs during his period of service, despite the lack of diagnostic evidence of hypertension.  Moreover, post-service treatment records continue to show that the Veteran had elevated blood pressure readings and he was diagnosed with hypertension only six months after his separation from service.   Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that medical evidence establishes a continuity of elevated blood pressure symptoms which resulted in a diagnosis of hypertension after service and supports an award of service connection.  See 38 C.F.R. § 3.303(b).  

The Board finds that the evidence of record is at least in approximate balance on whether the Veteran's currently diagnosed hypertension is related to elevated blood pressure first experienced in service and that he has continued to experience since then.  Here, there is medical evidence of elevated blood pressure readings shown in service and there is a subsequent diagnosis of hypertension.  In addition, it was only six months between the Veteran's separation from service and his formal diagnosis of hypertension.  Therefore, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's hypertension is related to his period of service.  38 C.F.R. § 3.303(b); see also Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for hypertension is granted. 


REMAND

The Veteran seeks entitlement to service connection for low back disorder, left thigh paresthesia, and skin disorder.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of these matters.  

Pertinently, a review of the Veteran's Virtual VA paperless claims folder reflects that additional VA treatment records dated through April 2013 have been associated with the record since his claims were last adjudicated in a May 2010 statement of the case (SOC).  Such evidence is pertinent to the issues on appeal, and it is has not yet been reviewed by the Agency of Original Jurisdiction.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

A remand is also needed in order to provide the Veteran with new VA examinations in regard to his left thigh paresthesia and skin disorder claims.

Low Back/Left Thigh Paresthesia 

The Veteran seeks entitlement to service connection for left thigh paresthesia.  He contends that his symptoms of left thigh numbness and tingling first manifested during his period of service and he has continued to experience similar problems since then.  In the alternative, he claims that his left thigh paresthesia is secondary to his low back disorder.  

In this case, both the Veteran's service and post-service treatment records show complaints and treatment for left thigh paresthesia.  The Veteran first complained of numbness and tingling in his left lower extremity on an August 2003 periodic medical history report.  An August 2006 service treatment record shows that the Veteran presented with complaints of numbness in his left thigh with prolonged sitting.  Although clinical evaluation revealed no abnormalities, the Veteran was diagnosed with left thigh paresthesia based on his reported symptomatology at that time.  Subsequent service treatment records continue to show complaints of left thigh numbness and tingling, but clinical examinations reveal normal neurologic evaluations.  See September 2008 report of medical history, as well as November 2008 pre-discharge VA examination.  VA treatment records starting in 2010 show that the Veteran complained of increased symptoms of left thigh paresthesia and he was assessed with possible lateral femoral cutaneous syndrome.   He was placed on a tapering dose of neurotin and it was felt that the Veteran received some improvement from the burning sensation.  Subsequent VA treatment records show that the Veteran continues to receive neurologic pain medication.   

However, none of the post-service treatment records demonstrates a current diagnosis associated with Veteran's complaints of left thigh paresthesia.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's complaints of left thigh paresthesia.  

Inasmuch as the Veteran alleges a connection between claimed low back and left thigh disabilities, the examiner should discuss the relationship, if any, between the two conditions.  

Skin Disorder 

 On remand, the Veteran should also be afforded a VA examination to determine the nature and etiology of his claimed skin condition.  The Veteran reports that he first experienced skin problems during his period of service.  His service treatment records show that he was assessed with pseudofolliculitis barbae (PFB) and he received shaving profiles throughout his period of service.  The service treatment records also show complaints of other various skin problems, but there is no other diagnosed chronic skin condition, other than PFB, shown in the service treatment.   

A November 2008 pre-discharge VA examination report shows that the Veteran reported that he began to experience a "slightly itchy, red outbreak" on both sides of his nose.  He denied seeking any treatment from medical providers, and instead, he used an over-the-counter topical cream, which usually resolved his symptoms within a few days.  Reportedly, he experienced several of these types of skin outbreaks, which resolved with the use of topical cream.  On clinical examination in November 2008, there was no evidence of any skin condition involving the Veteran's face.  He was assessed with a history of undetermined dermatitis, intermittent, quiescent at the moment. 

The record shows that the Veteran continues to report intermittent skin rash involving his mouth and nose, but there is no post-service treatment for a chronic diagnosed skin condition.  A remand is needed in order to provide the Veteran with a new VA examination to determine whether he has a current diagnosed skin disorder that is etiologically related to his in-service complaints.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask for his assistance in obtaining any outstanding records of pertinent treatment.  All development efforts must be in writing and associated with the claims file.

2. After all the available records have been associated with the claims folder, the Veteran should be  afforded the appropriate VA medical examination to determine the nature and etiology of his claimed left thigh paresthesia.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  

Based on a review of the record and the findings from clinical examination, the examiner should answer the following: 

a)  Identify the nature of any neurologic disorder in the Veteran's left lower extremity, described as left thigh paresthesia.  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed neurologic disorder in the left thigh (described as paresthesia) first manifested during the Veteran's period of service, or is otherwise related to his period of service.  In doing so, the examiner should consider the service and post-service treatment records, as well as the Veteran's reports of intermittent symptomatology since service.  

c) Comment on the relationship, if any, between the Veteran's left thigh complaints and the Veteran's claimed low back disability.

A complete rationale for all opinions must be provided. 

3. After all the available records have been associated with the claims folder, the Veteran should be afforded the appropriate VA medical examination to determine the nature and etiology of his claimed skin disorder.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  

Based on a review of the record and the findings from clinical examination, the examiner should answer the following: 

a)  Identify the nature of the Veteran's claimed skin disorder.  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disorder first manifested during the Veteran's period of service, or is otherwise related to his period of service.  In doing so, the examiner should consider the service and post-service treatment records, as well as the Veteran's reports of intermittent symptomatology since service. 

A complete rationale for all opinions must be provided. 

4. Any additional development, including a VA spine examination, should be taken if deemed necessary after a review of the additional evidence of record.

5. Thereafter, the Veteran's claim must be re-adjudicated in light of a review of the entire claims folder.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


